DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination (RCE) filed 10/26/2021.
Claims 1 and 7 are amended by this Examiner’s Amendment.
Claim 2 is cancelled by this Examiner’s Amendment.
Claims 1 and 3-14 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Mr. Jihwang Yeo (Applicant's Representative, Reg. No. 63,045) on 11/24/2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended) A storage device that is accessible by an external device via an interface, the storage device comprising:
a nonvolatile memory including one or more blocks; and
a controller electrically connected to the nonvolatile memory,
wherein the controller is configured to 
receive from the external device a request and a notification indicating that a response performance of the request is to be lowered, and
in response to receiving the request and the notification, 
calculate a response time longer than a processing time of the request based on the received notification,
select a block managing process of the nonvolatile memory that is executable within an idle time which is a difference between the calculated response time and the processing time of the request, and
execute a performance lowering process and a process corresponding to the request during a period of time starting from the receiving of the request and ending when the calculated response time passes, the performance lowering process executing the selected block managing process, the selected block managing process starting from when the processing time of the request passes and ending within the idle time, 
wherein the storage device stores first information indicating an adjustment width of the response performance and second information indicating the processing time of the request received from the external device and an adjustment state of the response performance, and
the controller is further configured to determine the response time based on the first information and the second information.
(Cancelled)
(Currently Amended) A storage device that can be accessed by an external device via an interface, comprising:
a nonvolatile memory including one or more blocks; and

wherein the controller is configured to
store first information indicating an adjustment value of a response performance for each request received from the external device, 
calculate a response time for the request received from the external device based on the first information,
select a block managing process of the nonvolatile memory that is executable within an idle time which is a difference between the calculated response time and a processing time of the received request, and
execute a performance lowering process and a process corresponding to the request during a period of time starting from the receiving of the request and ending when the calculated response time passes, the performance lowering process executing the selected block managing process, the selected block managing process starting from when the processing time of the request passes and ending within the idle time, wherein 
the idle time corresponds to the adjustment value, 
the storage device stores second information indicating the processing time of the request received from the external device and an adjustment state of the response performance, and
the controller is further configured to determine the response time based on the first information and the second information.
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance and reliability by enabling both a storage device and an external device that interfaces with the storage 
The most similar period are to the inventions of the instant application is a combination of USPGPUB 2017/0177218 ("Kanno") in view of USPGPUB 2012/0105563 ("Aswadhati") in view of USPGPUB 2015/0169443 ("Lee") and further in view of USPGPUB 2011/0041137 ("Carmody").  The combination of Kanno, Aswadhati, Lee, and Carmody teaches a Solid State Drive (SSD) that read and stores data in response to requests from a host that is connected to the SSD.
The combination of Kanno, Aswadhati, Lee, and Carmody neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…execute a performance lowering process and a process corresponding to the request during a period of time starting from the receiving of the request and ending when the calculated response time passes, the performance lowering process executing the selected block managing process, the selected block managing process starting from then the processing time of the request passes and ending within the idle time…" and "…wherein the storage device stores first information indicating an adjustment width of the response performance and second information indicating the processing time of the request received from the external device and an adjustment state of the response performance, and the controller is further configured to determine the response time based on the first information and the second information" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the prior art.
In addition, in the Remarks dated 6/17/2021, Applicant persuasively argues that none of the prior art, alone or in combination, teaches of suggests each and every claimed feature recited in independent claims 1 and 7 (see page 4, paragraph beginning with "[h]owever, Lee fail[s] to disclose or suggest…" to page 5, paragraphs beginning with "[s]econd, Lee does not disclose…" of the Remarks dated 6/17/2021).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135